The organization is a charitable and educational organization related in purpose and mission to the Judge's role as the Presiding Judge of the Cleveland County Adult Drug Court. The organization does not participate politically or appear in court and is not an activity that reflects adversely upon the Judge's independence, integrity, or impartiality.
In this context, participation in an extrajudicial activity must also comply with Rule 3.1. This rule prohibits conduct by participation in activities that interfere with the judicial duties; frequently causes disqualification; places into question the judge's independence, integrity or impartiality; could be considered coercive or, improperly makes use of court premises, staff or court resources.
We find nothing in this Judge's relationship with this organization that violates either Rule 3.1 or Rule 3.7 of the Code of Judicial Conduct.
/s/ The Honorable April Sellers White, (Retired)
Judicial Ethics Advisory Panel Member
/s/ The Honorable Edward C. Cunningham, (Retired)
Judicial Ethics Advisory Panel Chair
/s/ The Honorable William C. Hetherington, (Retired)
Judicial Ethics Advisory Panel Member
/s/ The Honorable Allen McCall, (Retired)
Judicial Ethics Advisory Panel Member
/s/ The Honorable Thomas Landrith, (Retired)
Judicial Ethics Advisory Panel Member